DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 12/30/2020 have been entered.  In the amendment, the specification has been amended. 
The objection to the specification has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 15-17, filed 12/30/2021, with respect to the provisional rejection of at least claims 1, 8, and 9 on the ground of nonstatutory double patenting as being unpatentable over claim s 1, 8, and 9 of copending Application No. 15/975,049, US. 2018/0328728, have been fully considered and are persuasive.  The provisional rejection of at least claims 1, 8, and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9 of copending Application No. 15/975,049 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a deflecting device comprising: a holding member having a ring shape; ring gears disposed on both sides of the holding member with the holding member interposed between the ring gears, the ring gears being concentric with the holding member; rotary bearings disposed between the holding member and the ring gears on both sides of the holding member, the rotary bearings being concentric with the holding member; optical deflecting members disposed at central portions of the ring gears and integrated with the ring gears; deflection motors corresponding to the respective ring gears; a drive transmitting member configured to transmit rotary force of the deflection motors to the ring gears; and urging members configured to urge the ring gears in a direction parallel with rotation axes of the ring gears; wherein each of the rotary bearings includes an outer ring fitted into and fixed to an outer ring fitting section on either one of the holding member and the corresponding ring gear, each of the rotary bearings includes an inner ring fitted into and fixed to an inner ring fitting section on the other of the holding member and the corresponding ring gear, the ring gears on both sides of the holding member are supported by the holding member, the ring gears being configured to rotate independently of each other, and the deflection motors are configured to independently rotate the respective optical deflecting members together with the ring gears with the urging members urging the ring gears. 
Independent claim 8 recites a surveying instrument comprising: a distance meter including: a light emitting element configured to send out distance measuring light; a distance measuring light emitter configured to emit the distance measuring light; a receiver configured to receive reflected distance measuring light; and a light receiving element configured to receive the reflected distance measuring light and to generate a light reception signal; the distance meter being configured to measure a distance to a measurement target object on a basis of the light reception signal from the light receiving element; an optical axis deflector disposed on a distance measuring optical axis and configured to deflect the distance measuring optical axis, wherein the optical axis deflector further comprises: a holding member having a ring shape; ring gears disposed on both sides of the holding member with the holding member interposed between the ring gears, the ring gears being concentric with the holding member; rotary bearings disposed between the holding member and the ring gears on both sides of the holding member, the rotary bearings being concentric with the holding member; optical deflecting members disposed at central portions of the ring gears and integrated with the ring gears; deflection motors corresponding to the respective ring gears; a drive transmitting member configured to transmit rotary force of the deflection motors to the ring gears; and urging members configured to urge the ring gears in a direction parallel with rotation axes of the ring gears; wherein each of the rotary bearings includes an outer ring fitted into and fixed to an outer ring fitting section on either one of the holding member and the corresponding ring gear, each of the rotary bearings includes an inner ring fitted into and fixed to an inner ring fitting section on the other of the holding member and the corresponding ring gear, the ring gears on both sides of the holding member are supported by the holding member, the ring gears being configured to rotate independently of each other, and the deflection motors are configured to independently rotate the respective optical deflecting members together with the ring gears with the urging members urging the ring gears; an emission direction detector configured to detect a deflection angle of the distance measuring optical axis; and a computation controller configured to control deflection action of the optical axis deflector and distance measuring action of the distance meter, and to measure a horizontal angle and a vertical angle of the measurement target object, based on the deflection angle detected by the emission direction detector and acquires three-dimensional coordinates of the measurement target object, based on a distance value from the distance meter and the horizontal angle and vertical angle. 
Independent claim 9 recites a surveying instrument comprising: a distance meter including: a light emitting element configured to send out distance measuring light; a distance measuring light emitter configured to emit the distance measuring light; a receiver configured to receive reflected distance measuring light; and a light receiving element configured to receive the reflected distance measuring light and to generate a light reception signal; the distance meter being configured to measure a distance to a measurement target object on a basis of the light reception signal from the light receiving element; an optical axis deflector disposed on a distance measuring optical axis and configured to deflect the distance measuring optical axis, wherein the optical axis deflector further comprises: a holding member having a ring shape; ring gears disposed on both sides of the holding member with the holding member interposed between the ring gears, the ring gears being concentric with the holding member; rotary bearings disposed between the holding member and the ring gears on both sides of the holding member, the rotary bearings being concentric with the holding member; optical deflecting members disposed at central portions of the ring gears and integrated with the ring gears; deflection motors corresponding to the respective ring gears; a drive transmitting member configured to transmit rotary force of the deflection motors to the ring gears; and urging members configured to urge the ring gears in a direction parallel with rotation axes of the ring gears; wherein each of the rotary bearings includes an outer ring fitted into and fixed to an outer ring fitting section on either one of the holding member and the corresponding ring gear, each of the rotary bearings includes an inner ring fitted into and fixed to an inner ring fitting section on the other of the holding member and the corresponding ring gear, the ring gears on both sides of the holding member are supported by the holding member, the ring gears being configured to rotate independently of each other, and the deflection motors are configured to independently rotate the respective optical deflecting members together with the ring gears with the urging members urging the ring gears; an emission direction detector configured to detect a deflection angle of the distance measuring optical axis; and a computation controller configured to control deflection action of the optical axis deflector and distance measuring action of the distance meter; and a supporting plate fixed to an outer peripheral surface the holding member, wherein the supporting plate includes extending portions each extending parallel with a side surface of the corresponding ring gear, and each of the urging members includes a magnetic member having a ring shape and fixed to the side surface of each of the ring gears and a magnet disposed in a portion, facing the magnetic member, of the corresponding extending portion; an emission direction detector configured to detect a deflection angle of the distance measuring optical axis; and a computation controller configured to control deflection action of the optical axis deflector and distance measuring action of the distance meter and to measure a horizontal angle and a vertical angle of the measurement target object, based on the deflection angle detected by the emission direction detector and acquires three-dimensional coordinates of the measurement target object, based on a distance value from the distance meter and the horizontal angle and vertical angle. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “urging members configured to urge the ring gears in a direction parallel with rotation axes of the ring gears” 
as recited in combination in independent claim 8. In particular “urging members configured to urge the ring gears in a direction parallel with rotation axes of the ring gears” 
and 
as recited in combination in independent claim 9, in particular “urging members configured to urge the ring gears in a direction parallel with rotation axes of the ring gears” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Ohtomo et al. (US 2016/0238385, claiming priority to JP 2015-027482, filed 2/16/2015), teaches a surveying instrument, which comprises a light emitting element for emitting a distance measuring light, a distance measuring light projecting unit for projecting the distance measuring light, a light receiving unit for receiving a reflected distance measuring light, a photodetection element for receiving the reflected distance measuring light and for producing a photodetection signal and a distance measuring unit for performing a distance measurement based on a light receiving result from the photodetection element, further comprises a first optical axis deflecting unit disposed on a projection optical axis of the distance measuring light for deflecting an optical axis of the distance measuring light at a deflection angle as required and in a direction as required, a second optical axis deflecting unit disposed on a light receiving optical axis for deflecting the reflected distance measuring light at the same deflection angle and in the same direction as the first optical axis deflecting unit and a projecting direction detecting unit for detecting a deflection angle and a deflecting direction by the first optical axis deflecting unit, wherein it is so arranged that the distance measuring light is projected through the first optical axis deflecting unit and the reflected distance measuring light is received by the photodetection element through the second optical axis deflecting unit and a three-dimensional data of a measuring point is obtained based on a distance measuring result of the distance measuring unit and a detection result of the projecting direction detecting unit (Abstract; FIG. 1; paragraphs [0035]-[0050], describing the  optical axis deflecting units including ring gears, driving gears, and motors as in the instant application). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “urging members configured to urge the ring gears in a direction parallel with rotation axes of the ring gears” 
as recited in combination in independent claim 8. In particular “urging members configured to urge the ring gears in a direction parallel with rotation axes of the ring gears” 
and 
as recited in combination in independent claim 9, in particular “urging members configured to urge the ring gears in a direction parallel with rotation axes of the ring gears”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645